DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Greaves et al. (US 2010/0117481).
Regarding claim 1, Greaves et al. discloses:
A motor winding (abstract) comprising a high density multi-conductor wire bundle (13, Figs 1-16) comprising a compacted Litz wire bundle (para 9) comprising: 
a) a serpentine configuration (Figs 7-8) comprising a central portion (17, para 44) and end turns (18a,b); and 
b) wherein the central portion (17) comprises compacted Litz wire (para 9) and wherein the end turns comprise non-compacted Litz wire (Fig 7 and Fig 10 shows the die where cavity 36 is for end turns and middle portion (not labeled) has a step implying a thinner portion of the winding)), and 
wherein the compacted Litz wire comprises individual jacketed conductors (para 9), and 
wherein the individual jacketed conductors being formed with high pressure (Figs 10-12, paras 54-55) so as to change the cross-sectional shape of the individual jacketed conductors (Fig 9, para 52) within the compacted Litz wire.

Regarding claim 2/1, Greaves et al. discloses wherein the central portion extends in a plane and the end turns extend out of the plane (Figs 7-8).

Regarding claim 3/1, Greaves et al. discloses wherein the central portion (17, Fig 8) has a thickness and a width, and wherein the thickness of the central portion is less than the width of the central portion.

Regarding claim 4/3, Greaves et al. discloses wherein the end turns (18a,b, Fig 8) have a thickness and a width, and wherein the thickness of the end turns are less than the width of the end turns.



Regarding claim 6/1, Greaves et al. discloses wherein the multiple compacted Litz wire bundles are woven (Fig 16, para 58).

Regarding claim 7/1, Greaves et al. discloses wherein the multiple compacted Litz wire bundles are layered (Fig 3, para 45).

Regarding claim 8/1, Greaves et al. discloses wherein the motor winding is a stator winding (paras 3,22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 and 12-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greaves et al. (US 2010/0117481).
Regarding claim 5/3, Greaves et al. discloses the invention as discussed above, except wherein the thickness of the central portion is approximately 0.09 inches, and wherein the width of the central portion is about 0.425 inches or less.
However, since Greaves et al. disclose the importance of thickness of the conductors (paras 49-51) since it affects performance of the machine by relation to fill factor (para s 17-18).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. wherein the thickness of the central portion is approximately 0.09 inches, and wherein the width of the central portion is about 0.425 inches or less.
The motivation to do so would be based on desired level of fill factor and overall performance of the machine (paras 47-48 of Greaves et al.).


Regarding claim 12, Greaves et al. discloses:
A method for forming (Figs 1-16 shows it formed) a motor winding (13) comprising:
compressing a Litz wire to form a compacted Litz wire; 
forming a serpentine winding (Figs 7-8) comprising the compacted Litz wire (para 9), 
the serpentine winding having a central portion (17, para 44) and end turns (18a,b); and 
wherein compressing the Litz wire comprises compressing the central portion of the serpentine winding (Figs 10-12, paras 52,54-55).
Greaves et al. do not teach compressing only the central portion.
However, a skilled artisan would readily recognize the benefit of compressing only the central portion, since it would depend on desired fill factor (para 47) and desired cooling (since spaced apart windings provide better cooling compared to compacted).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. to compress only the central portion.
	The motivation to do so would be based on desired fill factor (para 47) and desired cooling (since spaced apart windings provide better cooling compared to compacted).

Regarding claim 13/12, Greaves et al. discloses wherein forming the winding comprises bending a bundle of Litz wire into a serpentine configuration (Figs 7-8) to form the winding with a central portion (17) and end turns (18a,b), and wherein compressing (Figs 10-12) comprises compressing (Fig 12) the central portion of the winding after bending the bundle of Litz wire into the serpentine configuration (Figs 10-11).

Regarding claim 14/13, Greaves et al. discloses wherein bending the Litz wire into a serpentine configuration comprises maintaining the central portion in a plane and bending the end turns out of the plane (Fig 6).

Regarding claim 15/13, Greaves et al. discloses further comprising combining multiple bundles of compacted Litz wire (Figs 7-9).

Regarding claim 16/15, Greaves et al. discloses wherein combining multiple bundles of compacted Litz wire comprises combining the bundles by at least one of: (a) layering (Fig 9); or (b) weaving.

Regarding claim 17/15, Greaves et al. discloses wherein forming the winding comprising forming an annular winding (13, Fig 1) after bending (Fig 5), compressing (Fogs 10-12), and combining the multiple bundles of compacted Litz wire (Figs 7-9).


Claim 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greaves et al. (US 2010/0117481) in view of Hein et al. (US 2002/0027396).
Regarding claim 9/1, Greaves et al. do not teach wherein the winding is encased in a thermally conductive epoxy.
Hein et al. discloses wherein the winding is encased in a thermally conductive epoxy (para 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. wherein the winding is encased in a thermally conductive epoxy, as Hein et al. discloses.
The motivation to do so is that it would allow one to transfer heat as needed (para 7 of Hein et al.).

Regarding claim 20/12, Greaves et al. do not teach wherein forming the winding comprises encasing the winding in a thermally conductive epoxy.
Hein et al. discloses wherein the winding is encased in a thermally conductive epoxy (para 7).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. to form the winding comprises encasing the winding in a thermally conductive epoxy, as Hein et al. discloses.
The motivation to do so is that it would allow one to transfer heat as needed (para 7 of Hein et al.).


Claims 10 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greaves et al. (US 2010/0117481) in view of Hein et al. (US 2002/0027396), further in view of Okamoto et al. (US 2006/0258791).
	Regarding claim 10/9, Greaves et al. in view of Hein et al. do not disclose
wherein the thermally conductive epoxy comprises boron nitride.
	Okamoto et al. teaches wherein the thermally conductive epoxy comprises boron nitride (paras 69,72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. in view of Hein et al. wherein the thermally conductive epoxy comprises boron nitride, as Okamoto et al. discloses.
The motivation to do so is that it would allow one conduct heat form the coils (para 69 of Okamoto et al.).

Regarding claim 18/17, Greaves et al. do not teach wherein forming the winding comprises encasing the winding in a thermally conductive epoxy comprising boron nitride.
Hein et al. discloses wherein the winding is encased in a thermally conductive epoxy (para 7).
Hein et al. do not disclose wherein the thermally conductive epoxy comprises boron nitride.
Okamoto et al. teaches wherein the thermally conductive epoxy comprises boron nitride (paras 69,72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. wherein forming the winding comprises encasing the winding in a thermally conductive epoxy comprising boron nitride, as Hein et al. discloses wherein the winding is encased in a thermally conductive epoxy and wherein the thermally conductive epoxy comprises boron nitride, as Okamoto et al. discloses.
The motivation to do so is that it would allow one to transfer heat as needed (para 7 of Hein et al.) and allow one conduct heat form the coils (para 69 of Okamoto et al.).

Claim 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greaves et al. (US 2010/0117481) in view of Landin et al. (WO 9933156).
Regarding claim 11/1, Greaves et al. does not disclose wherein the individual jacketed conductors are formed with a press capable of providing 15 tons to 25 tons so as to change the cross-sectional shape of the individual jacketed conductors within the compacted Litz wire.
Landin et al. discloses an apparatus wherein the conductors are formed with a press capable of providing 15 tons to 25 tons so as to change the cross-sectional shape of the conductors within the compacted Litz wire (page 29 ll 11-16).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. wherein the individual jacketed conductors are formed with a press capable of providing 15 tons to 25 tons so as to change the cross-sectional shape of the individual jacketed conductors within the compacted Litz wire, as Landin et al. discloses.
The motivation to do so is that it would allow one to shape the conductor as wanted.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greaves et al. (US 2010/0117481) in view of Okamoto et al. (US 2006/0258791).
Regarding claim 19/12, Greaves et al. do not disclose wherein forming the winding comprises encasing the winding in epoxy comprising boron nitride.
	Okamoto et al. teaches wherein the thermally conductive epoxy comprises boron nitride (paras 69,72).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Greaves et al. to form the winding comprises encasing the winding in epoxy comprising boron nitride, as Okamoto et al. discloses the thermally conductive epoxy comprises boron nitride.
The motivation to do so is that it would provide highly heat conductive coils (para 69 of Okamoto et al.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834